                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION


ZACHARY PATTERSON                                               PLAINTIFF

VS.                             CIVIL ACTION NO. 5:18-cv-74(DCB)(MTP)

CITY OF McCOMB, MISSISSIPPI; SCOTT
McKENZIE, in His Individual Capacity and
His Official Capacity as the Chief of
Police for the City of McComb, Mississippi;
RODNEY NORDSTROM, in His Individual Capacity
and His Official Capacity as a Deputy Chief
of Police for the City of McComb, Mississippi;
KURT TAYLOR, in His Individual Capacity and
His Official Capacity as a Police Officer for
the City of McComb, Mississippi; PIKE COUNTY,
MISSISSIPPI; WARREN GILMORE, in His Individual
Capacity and in His Official Capacity as a
Deputy Sheriff for Pike County, Mississippi;
SONYA WELLS, in Her Individual Capacity and
Her Official Capacity as the Municipal Court
Clerk for the City of McComb, Mississippi;
BARRETT PICKETT, and JOHN DOES 1-10                            DEFENDANTS


                      MEMORANDUM OPINION AND ORDER

        This cause is before the Court on defendants Pike County,

Mississippi,    and   Pike   County   Sheriff’s   Deputy   Warren   Gilmore

(“Gilmore”)’s Motion for Judgment on the Pleadings (docket entry

25).1

        This Court’s Order of September 18, 2018 (docket entry 52)

stayed all discovery in this case until such time as the Court has

ruled on the defendants’ Motion for Judgment on the Pleadings.

Upon careful consideration of the defendants’ Motion for Judgment


        1
       Although there are additional defendants in this lawsuit, the
present Motion for Judgment on the Pleadings is brought only by Pike
County and Gilmore.
on the Pleadings and the Memorandum Briefs of the parties, the

Court finds the following:

      This case arises out of the January 26, 2017, arrest of

Zachary   Patterson   by   the   City   of   McComb   Police   Department.

Plaintiff Patterson contends that his arrest and incarceration

violated both federal and state laws.

      On May 25, 2018, Patterson filed suit in this Court alleging

federal and state law claims against Deputy Gilmore in both his

official and individual capacities.            (Docket entry 1).      The

plaintiff subsequently filed an Amended Complaint with identical

allegations.   (Hereinafter “Complaint” or “Docket entry 13”).         In

particular, Patterson asserts the following federal claims against

Gilmore: (1) violation of due process; (2) false arrest; (3)

malicious prosecution; (4) conspiracy to maliciously prosecute; and

(5) negligence/gross negligence.        The plaintiff also asserts state

law claims for (1) violation of due process; (2) false arrest; (3)

malicious prosecution; (4) conspiracy to maliciously prosecute; and

(5)   negligence/gross negligence.2

      The moving defendants contend that the plaintiff’s claims

against Deputy Gilmore in his individual capacity under federal law

are barred by qualified immunity; that the plaintiff’s federal



      2
       The plaintiff does not clearly state whether his claims for
malicious prosecution, conspiracy, and negligence/gross negligence are
alleged under federal law, state law, or both. The Court therefore
treats said claims as being alleged under both federal and state law.

                                    2
claims against Deputy Gilmore in his official capacity are barred

by Monell v. Dep’t of Soc. Serv., 436 U.S. 658 (1978); that the

plaintiff’s claims under state law against Deputy Gilmore in his

official capacity as a Pike County Deputy are barred by the

Mississippi Tort Claims Act (“MTCA”); and that the plaintiff’s

state law claims against Deputy Gilmore in his individual capacity

are also barred by the MTCA.

       According to the plaintiff’s Complaint, on January 26, 2017,

Barrett Pickett filed a sworn criminal affidavit charging Patterson

with disturbing the peace, accusing him of unlawfully surveying

Pickett’s property and continuing “to attempt to engage in a verbal

altercation with Mr. Pickett until words were exchanged between the

two of them.”    Docket entry 13 at ¶ 15.    The plaintiff further

contends that on or about January 26, 2017, Pickett filed a second

sworn criminal affidavit charging the plaintiff with trespass and

accusing him of “unlawfully and knowingly without the authority of

law [going] on the private property of Barrett Pickett at ...

McComb MS 39648.”   Id. at ¶ 16.

       The plaintiff further alleges that on February 23, 2017, he

received a call from City of McComb Police Officer Rodney Nordstrom

telling him that a warrant had been issued for his arrest.   Id. at

¶17.    Nordstrom purportedly told Patterson to come to the police

station to pick up his paperwork.      Id. at ¶ 18.   The plaintiff

consulted with attorney Ronnie Whittington, who allegedly told him


                                   3
that Deputy Warren Gilmore was being “pissy about the Plaintiff not

being arrested.”        Id. at ¶ 23.     According to the plaintiff,

Whittington told the plaintiff to fill out his paperwork at the

police station.    Id. at ¶ 24.    The plaintiff asserts that he went

to the Police Department where Officer Kurt Taylor had him enter

the booking area and took his personal effects.          Id. at ¶ 27-31.

Thereafter, Taylor opened a jail cell door and placed Patterson in

the cell.    Id. at ¶ 32.

     The plaintiff asserts that the City of McComb Municipal Court

had in effect, at the time of his arrest, a standing order that all

persons arrested, with or without a warrant, for any misdemeanor

prosecuted before the municipal court “will be released on their

personal recognizance as soon as practicable after arrest ....”

Id. at ¶ 19.    Patterson further alleges that he was arrested and

jailed in contravention of the standing order.         Id. at ¶ 38.

     The plaintiff also contends “upon information and belief” that

Warren Gilmore is friends with defendant Barrett Pickett and that

Gilmore called City officers Scott McKenzie and Rodney Nordstrom to

tell them that “he wanted the Plaintiff arrested and incarcerated”

and that the City officers “agreed to arrest and incarcerate

Plaintiff in violation of the City of McComb’s standing Order on

Recognizance Bonds.”      Id. at ¶ 59.

     The    plaintiff   alleges   that   he   was   arraigned,   and   that

subsequent to his arraignment he was found not guilty on the


                                    4
disturbing the peace and trespassing charges filed by Pickett. Id.

at ¶¶ 63-64.

                               CLAIMS

     On May 25, 2018, Patterson filed suit in this Court alleging

both federal and state law claims against Pike County Deputy Warren

Gilmore in both his official and individual capacities.     (Docket

entry 1).     Subsequently, he filed an Amended Complaint containing

identical allegations.     (“Complaint” or “Docket entry 13”).    He

asserts the following federal claims against the moving defendants:

(1) violation of due process; (2) false arrest; (3) conspiracy to

maliciously prosecute; and (4) negligence/gross negligence.       As

stated above, the Court treats these claims as being alleged under

both federal and state law.

     The plaintiff also seeks declaratory relief on the same basis

as the claims above.       The moving defendants contend that the

plaintiff has failed to state a claim and is not entitled to any

declaratory relief.

                          STANDARD OF REVIEW

     Rule 12(c) of the Federal Rules of Civil Procedure governs the

defendants’ Motion inasmuch as a responsive pleading has already

been filed.    See, e.g., Jones v. Greninger, 188 F.3d 322, 324 (5th

Cir.1999); Robertson v. Mullins, 2:12-cv-57, 2013 WL 1319759, at *1

(N.D. Miss. Mar. 26, 2013).    The standard for addressing a motion

for judgment on the pleadings under Rule 12(c) is the same as that

                                   5
for addressing a motion to dismiss under Rule 12(b)(6).             In re

Great Lakes Dredge & Dock Co., 624 F.3d 201, 209–10 (5th Cir. 2010).

     Therefore,   to   survive   the   moving    defendants’   motion   the

plaintiff’s Complaint must provide the grounds for entitlement to

relief - including factual allegations that, when assumed to be

true, “raise a right to relief above the speculative level.”

Cuvillier v. Sullivan, 503 F.3d 397, 401 (5th Cir. 2007)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 553-56 (2007)).

     The complaint must allege sufficient factual matter “to state

a claim that is plausible on its face.”         Twombly, 550 U.S. at 570.

“[W]hen the allegations in a complaint, however true, could not

raise a claim of entitlement to relief, ‘this basic deficiency

should ... be exposed at the point of minimum expenditure of time

and money by the parties and the court.’”          Id. at 558 (quoting 5

Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1216 at 234)(quoting Daves v. Hawaiian Dredging Co.,

114 F. Supp. 643, 645 (D. Haw. 1953)).

     A court should not accept “threadbare recitals of a cause of

action's elements, supported by mere conclusory statements,” which

“do not permit the court to infer more than the mere possibility of

misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 677-679 (2009).




                                   6
               PLAINTIFF’S CLAIMS UNDER FEDERAL AND STATE LAW



I. Federal Claims - Individual Capacity

        The plaintiff asserts his claims under Section 1983 against

Deputy Gilmore in his individual capacity for: (1) violation of due

process; (2) false arrest; (3) conspiracy to maliciously prosecute;

and (4) negligence/gross negligence.

        Law enforcement officials, “like other public officials acting

within the scope of their official duties, are shielded from claims

of     civil    liability,    including       §   1983   claims,   by   qualified

immunity.” Morris v. Dillard Dept. Stores, Inc., 277 F.3d 743, 753

(5th Cir. 2001). A law enforcement officer is entitled to the cloak

of qualified immunity “unless it is shown that, at the time of the

incident, he violated a clearly established constitutional right.”

Mangieri v. Clifton, 29 F.3d 1012 (5th Cir. 1994).                 Significantly,

qualified immunity provides “ample protection to all but the

plainly incompetent or those who knowingly violate the law.”

Malley v. Briggs, 475 U.S. 335, 341 (1986).

        In assessing a claim of qualified immunity, courts apply a

two-part analysis.         The threshold question is “whether Plaintiff’s

allegations establish a constitutional violation.” Hope v. Pelzer,

536 U.S. 730, 736 (2002).          If “no constitutional right would have

been    violated    were     the   allegations     established,     there   is   no

necessity for further inquiries concerning qualified immunity.”


                                          7
Saucier v. Katz, 533 U.S. 194 (2001); see also Pearson v. Callahan,

555 U.S. 223 (2009)(holding that “order of battle” outlined in

Saucier is not mandatory in every instance).                   However, “if a

violation could be made out, the next sequential step is to ask

whether the right was clearly established.”              Saucier, 533 U.S. at

201.    The “relevant, dispositive inquiry in determining whether a

right is clearly established is whether it would be clear to a

reasonable officer that his conduct was unlawful in the situation

confronted.” Id. at 202.

       The    purpose   of   qualified   immunity   is    to   protect   public

officials from the “burden of fighting lawsuits which arise from

the good faith performance of their duties.” Ren v. Towe, 130 F.3d

1154, 1159 (5th Cir. 1997).       Thus, qualified immunity “is not just

immunity from judgment, but rather, is immunity from all aspects of

suit.”       Jacques v. Procunier, 801 F.2d 789, 791 (5th Cir. 1986).

The qualified immunity issues in a case are “threshold” issues and

must be dealt with as expeditiously as possible and prior to

resolving non-immunity issues. See Harlow v. Fitzgerald, 102 S.Ct.

2727, 2728 (1982); see also L.U.Civ.R. 16.1(B)(4).

       The Fifth Circuit, in order to fulfill the protective purpose

of qualified immunity, has long required more than mere “notice

pleading” when a claimant asserts a Section 1983 claim against an

official in his individual capacity.          Elliott v. Perez, 751 F.2d

1472 (5th Cir. 1985). More specifically, when an officer raises the


                                         8
qualified immunity defense, a complaint “must present more than

bald allegations and conclusory statements.”           Wicks v. Mississippi

State Employment Svcs., 41 F.3d 991, 995 (5th Cir. 1995).           In fact,

a plaintiff must “allege with sufficient particularity all facts

establishing a right to recovery, including facts which negate the

official’s immunity defense.”         Id.; see also Nunez v. Simms, 341

F.3d   385   (5th   Cir.   2003)(holding   that   heightened   pleading   in

qualified immunity cases requires plaintiff to rest complaint on

more than conclusions alone); Foster v. City of Lake Jackson, 28

F.3d 425 (5th Cir. 1994)(burden of negating qualified immunity

defense lies with plaintiff).

       Plaintiffs     “cannot    be    allowed    to    rest   on    general

characterizations, but must speak to the factual particulars of the

alleged actions.” Floyd v. City of Kenner, 351 Fed. Appx. 890, 893

(5th Cir. 2009)(citing Schultea v. Wood, 47 F.3d 1427, 1433-34 (5th

Cir.    1995).       Furthermore,     “[h]eightened     pleading    requires

allegations of fact focusing specifically on the conduct of the

individual who caused the plaintiff’s injury.” Reyes v. Sazan, 168

F.3d 158, 161 (5th Cir. 1999).        Patterson’s Complaint does not meet

the heightened pleading standard.



A. Due Process and False Arrest

       The plaintiff alleges that the “defendants” violated his right

to due process by “processing, fingerprinting, photographing,


                                       9
searching, and incarcerating” him in violation of the City’s

Standing Order on Recognizance Bonds.    Id. at ¶ 79.   To the extent

the plaintiff is asserting that Gilmore is liable for a due process

violation for “processing, fingerprinting, photographing, [and]

searching” him, his claim fails.       “Personal involvement is an

essential element of a civil rights cause of action.”    Thompson v.

Steele, 709 F.2d 381, 382 (5th Cir. 1983); see also Borden v.

Jackson County, 2012 U.S. Dist. LEXIS 134400 (S.D. Miss. Aug. 24,

2012)(holding   that   a   plaintiff    must   demonstrate   personal

participation in alleged unconstitutional conduct).     There are no

allegations that Gilmore personally participated in processing,

fingerprinting, photographing or searching the plaintiff and,

therefore, Gilmore can have no liability.

     To the extent that the plaintiff is attempting to assert a

false arrest claim via the Fourteenth Amendment’s due process

clause, the same is not cognizable.        Although the Fourteenth

Amendment is relevant because it applies the Fourth Amendment to

the states, claims of unlawful arrest and detention should be

analyzed under the Fourth Amendment and not under the Fourteenth

Amendment’s Due Process Clause. See Francisco v. Edmonson, 2018 WL

913186, at *3 (W.D. La. Feb. 15, 2018).        Thus, the plaintiff’s

wrongful incarceration claim must be analyzed under the Fourth

Amendment.

     To prevail on a false arrest claim under the Fourth Amendment,


                                 10
Patterson must prove that the officer who made the arrest did so

without a properly issued warrant or probable cause.                    Dennis v.

Warren, 779 F.2d 245 (5th Cir. 1985).            There is no constitutional

violation if an arrest is based on a lawfully issued warrant or

probable    cause,    regardless    of     the   outcome     of   the    criminal

prosecution.     Smith v. Gonzalez, 670 F.2d 522 (5th Cir. 1982).

     In this case, the plaintiff’s claim is based on the fact that

he was arrested and jailed by City of McComb officers for a

misdemeanor violation in contravention of the City’s Standing Order

on Recognizance. First, it is clear from the plaintiff’s Complaint

that he was arrested on a lawfully issued warrant from the City of

McComb Municipal Court.      (Docket entry 13, ¶¶ 15-16).               This fact

negates    any   false   arrest    claim.        Moreover,    the   plaintiff’s

Complaint makes it clear that Barrett Pickett, not Deputy Gilmore,

is the person who swore out charges against the plaintiff and had

the warrant issued. Id. at ¶¶ 15-34. Furthermore, the plaintiff’s

Complaint makes it clear that City of McComb officers, not Deputy

Gilmore, executed on the criminal arrest warrant issued by the City

of McComb Municipal Court and placed Patterson in jail.                 Id. at ¶¶

17-18, 26-35.

     “Personal involvement is an essential element of a civil

rights cause of action.” Thompson v. Steele, 709 F.2d 381, 382 (5th

Cir. 1983).      Because the allegations of the plaintiff’s Complaint

specify, with no uncertainty, that Pickett made out the affidavit,


                                      11
which the City Court used to issue an arrest warrant, and City of

McComb officers executed on that warrant, Deputy Gilmore had no

personal participation in the plaintiff’s arrest and the claim

against him must be dismissed.

     In fact, the only allegation as to Deputy Gilmore is that an

attorney purportedly told the plaintiff that he heard that Gilmore

was “pissy about the plaintiff not being arrested” and that “[o]n

information and belief, Warren Gilmore ... [is] friends with the

defendant, Barrett Pickett” and that Gilmore “called ... Scott

McKenzie and Rodney Nordstrom ... and told them that he wanted the

plaintiff arrested and incarcerated ....”         Id. at ¶ 59.      These

allegations      are     insufficient     to   demonstrate      “personal

participation” on the part of Deputy Gilmore in having Patterson

arrested and incarcerated. The plaintiff’s Complaint also fails to

meet the heightened pleading standard as to the second prong of the

qualified     immunity   analysis,   because   there   is    insufficient

information for the Court to determine whether or not any action by

Deputy Gilmore was objectively reasonable under the circumstances.

It is not clear whether a phone call was made by Gilmore, if such

call was made in connection with the plaintiff’s being jailed, the

subject of the phone call, or any other connection between City

officers and Gilmore.     The Complaint should therefore be dismissed

based on the lack of personal participation by Gilmore.

     The plaintiff’s allegation that he suffered a constitutional


                                     12
deprivation because he was arrested in violation of a City Court

Standing Order is insufficient to demonstrate liability.                 To

succeed in a claim brought under 42 U.S.C. § 1983, a plaintiff must

show “that the defendant deprived him of a right secured by the

Constitution or federal law and that the deprivation occurred under

color of state law.”      Brown v. Miller, 631 F.2d 408, 410 (5th Cir.

1980)(citing Flagg Brothers, Inc. v. Brooks, 436 U.S. 149, 155

(1978)).

     Patterson complains that he should not have been arrested and

incarcerated, but should have been arrested and released on his own

recognizance   pursuant    to   a   municipal   court’s   standing   order.3

However, this is simply insufficient to demonstrate a violation of the

U.S. Constitution or federal law inasmuch as a standing order from a

municipal court is neither.

     Therefore, even taking as true the plaintiff’s allegation that

Deputy Gilmore spoke with City officers and told them he wanted the

plaintiff arrested in violation of the Municipal Court standing

order, there is no constitutional violation, and this claim must be

dismissed.

     3
       A plain reading of the Standing Order reveals that the incident
in question is not in conflict with the Standing Order. According to
the plaintiff, the Standing Order states that “all persons arrested,
with or without a warrant, for any misdemeanor prosecuted before the
municipal court will be released on their personal recognizance as
soon as practicable after arrest ....” Complaint at ¶ 19 (emphasis
added). The Standing Order says nothing about an arrestee being
jailed or not but, rather, simply states that after arrest, a detainee
will be released on his personal recognizance as soon as practicable.
That is what occurred in this case. Thus, there was no violation of
the Standing Order.

                                     13
B. Conspiracy to Maliciously Prosecute

     Patterson contends that Deputy Gilmore, Barrett Pickett, Scott

McKenzie, Rodney Nordstrom, Kurt Nordstrom, an unknown female

officer, an unknown female employee, and Sonya Wells conspired

     to initiate criminal proceedings against the plaintiff,
     without probable cause or due process, maliciously
     prosecute the plaintiff causing him injury and damage,
     and having those charges resolved favorably to the
     plaintiff   constitutes  an   unlawful  conspiracy   to
     maliciously prosecute the plaintiffs for which the
     defendants are liable to the plaintiff.

(Docket entry 13, ¶ 84).

     To prevail on a Section 1983 conspiracy claim, “a plaintiff

must establish (1) the existence of a conspiracy involving state

action and (2) a deprivation of civil rights in furtherance of the

conspiracy by a party to the conspiracy.”      Pfannstiel v. City of

Marion, 918 F.2d 1178, 1187 (5th Cir. 1990), abrogated on other

grounds as recognized by Martin v. Thomas, 973 F.2d 449, 455 (5th

Cir. 1992).    Here, the plaintiff alleges that the defendants

conspired to deprive him of his “civil right” not to be maliciously

prosecuted.   Inasmuch as there is no federal civil right not to be

maliciously prosecuted,4 any such conspiracy claim under Section

1983 fails.   Cuadra v. Houston ISD, 626 F.3d 808, 812–13 (5th Cir.

2010)(Fifth Circuit has held that there is no freestanding § 1983

malicious prosecution claim); Goodarzi v. Hartzog, 2013 WL 3110056,


     4
       The plaintiff’s malicious prosecution claim is addressed only
to Mr. Pickett, not to the moving defendants Pike County and Deputy
Gilmore.

                                  14
at *15 (S.D. Tex. June 14, 2013)(conspiracy is a derivative tort

because   recovery   is   not    based      on   the   conspiracy,   i.e.,    the

agreement, but on the injury from the underlying tort.                 Moreover,

the malicious prosecution claim is time-barred, so the conspiracy

claim cannot be based upon it).

     Similarly, if the plaintiff were arguing that he was bringing

a claim for conspiracy under 42 U.S.C. § 1985(3)(conspiracy to

deprive persons of rights or privileges), his claim would fail

since the plaintiff fails to meet the heightened pleading standard.

Patterson merely states that “[o]n information and belief ...”

Deputy Gilmore and the defendants “conspired” to arrest him.

Complaint, ¶ 60.      This is the very type of bald conclusory

allegation that the heightened pleading standard is designed to

prohibit.

     In addition, in order to state a claim under 42 U.S.C. §

1985(3), a plaintiff must allege:

     (1) a conspiracy involving two or more persons; (2) for
     the purpose of depriving, directly or indirectly, a
     person or class of persons of the equal protection of the
     laws; and (3) an act in furtherance of the conspiracy;
     (4) which causes injury to a person or property, or a
     deprivation of any right or privilege of a citizen of the
     United States. In so doing, the plaintiff must show that
     the [alleged] conspiracy was motivated by a class-based
     animus.

Hilliard v. Ferguson, 30 F.3d 649, 652–53 (5th Cir. 1994). In other

words, “the plaintiff must show the conspiracy was motivated by a

class-based   animus.”     Id.    at     653.      Patterson   makes    no   such


                                       15
allegations here, and this claim must likewise be dismissed.



C. Negligence / Gross Negligence

       Finally, the plaintiff alleges that the defendants negligently

arrested, searched, and incarcerated him. (Docket entry 13, ¶ 85).

Since the plaintiff’s claims for negligence and gross negligence

fail to meet the heightened pleading standard as to Deputy Gilmore,

a qualified immunity analysis is unnecessary here.             It is well

settled that negligence, even gross negligence, does not implicate

the Constitution and does not provide a basis for a Section 1983

claim. See Farmer v. Brennan, 511 U.S. 825, 835 (1994)(“deliberate

indifference entails something more than mere negligence, ...”);

Ruffin v. Landry, 2011 WL 1752084, *2 (W.D. La. 2011)(noting

“courts have, in a number of contexts, determined that allegations

amounting to negligence cannot support a § 1983 claim.”) citing

Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993)(negligent

medical care); Hare v. City of Corinth, 74 F.3d 633, 641–42, 646

(5th   Cir.   1996)(negligence   insufficient   to   support   failure   to

protect claim under § 1983); Eason v. Thaler, 73 F.3d 1322, 1328–29

(5th Cir. 1996)(gross negligence by prison officials in preventing

a gas leak insufficient to support § 1983 action under the Eighth

Amendment); and Doe v. Taylor Indep. Sch. Dist., 975 F.2d 137, 142

(5th Cir. 1992), vacated on other grounds, 15 F.3d 443 (5th Cir.1994)

(“Even when constitutional liberty interests are implicated, not


                                    16
all    bodily   injuries     caused      by    state   actors   give    rise   to    a

constitutional tort, for it is well settled that mere negligence

does   not    constitute     a   deprivation      of   due    process   under    the

Constitution.”); Stewart v. Murphy, 174 F.3d 530, 534 (5th Cir.

1999).        Accordingly,       the    plaintiff’s     negligence      and    gross

negligence claims under federal law must fail.



II. Federal Claims - Official Capacity

       The plaintiff also alleges federal claims against Deputy

Gilmore in his “official capacity.” (Docket entry 13, ¶ 9). Suits

brought against officers in their official capacities “generally

represent only another way of pleading action against the entity of

which an officer is an agent.”            Monell v. Dep’t of Soc. Serv., 436

U.S. 658, 690 n.55 (1978).             Such allegations are to be treated as

a suit against the entity itself, in this case Pike County.

Kentucky v. Graham, 473 U.S. 159, 166 (1985).

       A local governmental entity can be held liable under Section

1983 for violating a citizen’s constitutional rights but only if

“the   governmental    body      itself       ‘subjects’     [that]   person    to   a

deprivation of rights or ‘causes’ a person ‘to be subjected’ to

such deprivation.”         Connick v. Thompson, 131 S. Ct. 1350, 1359

(2011).      Governmental entities are “responsible only for [their]

own illegal acts” and are “not vicariously liable under § 1983 for

[their] employees’ actions.”             Id. There is no respondeat superior


                                          17
liability    under   Section       1983;    rather,       the   key    to    municipal

liability is demonstrating that the deprivation of a constitutional

right was inflicted pursuant to an official policy or custom of the

municipality    in   question.           Monell,     436    U.S.      at    694.     The

unconstitutional conduct asserted “must be directly attributable to

the   municipality       through    some      sort    of    official        action    or

imprimatur.”    Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th

Cir. 2001).

      To     establish     liability          against      Pike       County/Gilmore

(officially), the plaintiff must demonstrate (1) an official policy

or custom, of which (2) a policymaker can be charged with actual or

constructive knowledge, and (3) a constitutional violation whose

“moving force” is that policy or custom.                   See Rivera v. Houston

Indep. Sch. Dist., 349 F.3d 244, 247-249 (5th Cir. 2003).                          “Proof

of an official policy or custom can be shown in several ways,

including: (1) formally adopted policies; (2) informal customs or

practices;    (3)    a   custom     or     policy    of    inadequate        training,

supervision, discipline, screening, or hiring; or (4) a single act

by an official with final policymaking authority.”                           Thomas v.

Prevou, 2008 WL 111293, *3 (S.D. Miss. 2008)(citing Monell v. City

of New York Dept. of Social Servs., 436 U.S. 658, 694 (1978); Snow

v. City of El Paso, Texas, 501 F. Supp. 2d 826, 831 (W.D. Tex.

2006)).

      The plaintiff’s official capacity claims fail because he has


                                         18
failed to allege an underlying constitutional violation for which

Deputy Gilmore is responsible.         Becerra v. Asher, 105 F.3d 1042,

1048 (5th Cir. 1997)(holding that a constitutional violation is an

essential element in a § 1983 claim against a municipality).

Furthermore, the plaintiff has failed to provide any evidence of a

policy, practice or custom of Pike County that was the “moving

force” behind any constitutional violation.



III. State Claims - Individual Capacity

        The plaintiff asserts state law claims for: (1) due process;

(2) false arrest; (3) conspiracy to maliciously prosecute; and (4)

negligence/gross         negligence   against      Deputy   Gilmore    in   his

individual capacity.

        A. Mississippi Tort Claims Act

        The plaintiff’s state law claims for violation of due process,

false     arrest   and    negligence/gross   negligence     are   exclusively

governed by the MTCA, Miss. Code Ann. § 11-46-1 et seq.                Section

11-46-7 of the MTCA provides that “no employee shall be held

personally liable for acts or omissions occurring within the course

and scope of the employee's duties.” Miss. Code Ann. § 11-46-7(2).

There are no allegations that Deputy Gilmore was acting outside the

course and scope of his employment in this matter, and as a result,

he   is   entitled   to    immunity   from   the    above-referenced    claims

asserted against him in his individual capacity as they fall under


                                      19
the MTCA.



     B. Conspiracy to Maliciously Prosecute

     The plaintiff’s claim for conspiracy to maliciously prosecute

falls outside the parameters of the MTCA. Miller v. Wills, 2010 WL

3036491 * 6 (S.D. Miss. 2010)(holding that MTCA immunity did not

apply to conspiracy claim). Inasmuch as the MTCA does not apply to

the conspiracy claim against Gilmore individually, he has no

immunity from the claim.                However, the plaintiff’s claim for

conspiracy as to Gilmore individually fails as a matter of law.

     To demonstrate a conspiracy claim under Mississippi law, the

plaintiff must establish “a combination of persons for the purpose

of   accomplishing      an    unlawful      purpose     or    a   lawful   purpose

unlawfully.”      Gallagher Bassett Servs. Inc. v. Jeffcoat, 887 So.2d

777, 786 (Miss. 2004)(citing Levens v. Campbell, 733 So.2d 753, 761

(Miss. 1999)).      The Mississippi Supreme Court has explained that

“[w]here a civil conspiracy gives rise to damages, a right of

recovery    may    arise.”     Id.        In     Bradley     v.   Kelley   Brothers

Contractors,      117   So.3d      331,     339    (Miss.Ct.App.      2013),     the

Mississippi Court of Appeals held that to “establish a civil

conspiracy, the plaintiff must prove (1) an agreement between two

or more persons, (2) to accomplish an unlawful purpose or a lawful

purpose    unlawfully,       (3)   an    overt    act   in   furtherance    of   the

conspiracy, [and (4)] damages to the plaintiff as a proximate


                                          20
result.” Harris v. Town of Woodville, 196 So. 3d 1121, 1131 (Miss.

Ct. App. 2016).

        Here, the plaintiff has failed to allege with sufficient

specificity any agreement to accomplish an unlawful purpose.              The

criminal charges made by Barrett resulted in a warrant being

issued.    (Docket entry 23, ¶¶ 15-34).     The City of McComb arrested

the plaintiff based on the warrant.        Id.   The fact that there is a

standing order from the City of McComb’s municipal court stating

that    misdemeanor   arrestees   should    be   released    on   their   own

recognizance does not negate that the arrest warrant was for a

jailable offense and is not illegal.        See Atwater v. City of Lago

Vista, 532 U.S. 318, 354 (2001).

        A plain reading of the Municipal Court’s Standing Order

reveals that what occurred here is not in conflict with that Order.

In particular, per the plaintiff’s Complaint, the Order states that

“all    persons   arrested,   with   or   without   a   warrant,   for    any

misdemeanor prosecuted before the municipal court “will be released

on their personal recognizance as soon as practicable after arrest

....”    (Docket entry 13, ¶ 19)(emphasis added).        The Order itself

says nothing about an arrestee being jailed, rather it simply

states that after arrest, a detainee will be released on his

personal recognizance as soon as practicable.               The Order says

nothing about jailing an arrestee during the detention. Thus, this

claim fails against Deputy Gilmore, individually.


                                     21
IV. State Law - Official Capacity

     As previously noted, the plaintiff’s state law claims for

violation    of   due   process,   false   arrest   and   negligence/gross

negligence are exclusively governed by the MTCA.           While the MTCA

waives sovereign immunity as a whole, it retains a number of

restrictions, limitations and immunities, several of which apply

here to bar the plaintiff’s claims.



     A. Due Process / False Arrest

     The plaintiff alleges that the “defendants” violated his right

to due process by “processing, fingerprinting, photographing,

searching, and incarcerating” him in violation of the City’s

Standing Order on Recognizance Bonds.        Docket entry 13, ¶ 79.     As

previously noted, it is clear from the plaintiff’s Complaint that

Gilmore had no role in processing, fingerprinting, photographing,

or searching him.       Thus, this claim fails.

     The plaintiff’s claim that he was wrongfully incarcerated is

barred by the inmate exception of the MTCA.         See Miss. Code Ann. §

11-46-9(1)(m), which states that:

     (1) A governmental entity and its employees acting within
     the course and scope of their employment or duty shall
     not be liable for any claims:

     . . .

     (m) of any claimant who at the time the claim arises is
     an inmate of any detention center, jail, work house,

                                     22
     penal farm, penitentiary or other such institution
     regardless of whether such claimant is or is not an
     inmate of any detention center, jail, work house, penal
     farm, penitentiary or other such institution when the
     claim is filed.

Miss. Code Ann. § 11-46-9(1)(m).

     The Mississippi Supreme Court has applied Section 11-46-

9(1)(m) on a number of occasions, and in each instance has upheld

its constitutionally.     See, e.g., Wallace v. Town of Raleigh, 815

So.2d 1203 (Miss. 2002).         Notably, the fact that an inmate is a

pre-trial detainee, i.e. not yet convicted, makes no difference in

the application of the inmate exception.         For example, in Liggans

v. Coahoma Co. Sheriff’s Dept., 823 So.2d 1152 (Miss. 2002), the

Mississippi    Supreme   Court    granted   Coahoma   County’s   Motion   to

Dismiss based on the inmate exception and found that the exception

applied despite the fact that the plaintiff had not yet been

convicted.     In another case, Love v. Sunflower County Sheriff’s

Department, 860 So.2d 797 (Miss. 2003), the State Supreme Court

reiterated that there is no distinction between persons “convicted”

and those not “convicted” in the application of Section 11-46-

9(1)(m).     Id. at 801; see also Harvison v. Greene Co. Sheriff’s

Dept., 899 So.2d 922 (Miss. Ct. App. 2005)(upholding trial judge’s

grant of Rule 12(b)(6) motion based on Miss. Code Ann. § 11-46-

9(1)(m)).

     In the case before this Court, Patterson’s claim for wrongful

incarceration arises out his incarceration in the City Jail and,


                                     23
therefore, his claim is barred.

     As for the plaintiff’s false arrest claim, it is barred by

Gilmore’s lack of participation in any arrest, and by the police

function    exemption.     See    Miss.   Code   Ann.   §   11-46-9(1)(c).

Patterson’s Complaint makes it clear that Mr. Pickett signed a

criminal affidavit which caused an arrest warrant to issue from the

City Court, not from Deputy Gilmore. Gilmore, therefore, cannot be

held liable for any arrest, good, bad or otherwise.          Furthermore,

the Police Function exemption provides Gilmore protection.            The

MTCA provides as follows:

     (1)   A governmental entity and its employees acting within
     the   course and scope of their employment or duties shall
     not   be liable for any claim:
     . .   .

     (c) rising out of any act or omission of an employee of
     a governmental entity engaged in the performance or
     execution of duties or activities relating to police or
     fire protection unless the employee acted in reckless
     disregard of the safety and well-being of any person not
     engaged in criminal activity at the time of injury.

Miss. Code Ann. § 11-46-9(1)(c)(emphasis added). Importantly, “the

plaintiff has the burden of proving reckless disregard by a

preponderance of the evidence.”      Hinds County v. Burton, 187 So.3d

1016, 1020 (Miss. 2016).

     Reckless disregard “requires more than a showing of mere

negligence.”    Bonner v. McCormick, 827 So. 2d 39, 41 (Miss. Ct.

App. 2002).    Furthermore, reckless disregard is “a higher standard

than gross negligence[.]”        City of Jackson v. Shavers, 97 So.3d


                                    24
686, 688 (Miss. 2012). The Mississippi Supreme Court has explained

that “[r]eckless disregard usually is accompanied by a conscious

indifference to consequences amounting almost to a willingness that

harm should follow.”         Maye v. Pearl River County, 758 So. 2d 391,

394 (Miss. 1999)(emphasis added).            The State Supreme Court has

further explained that “reckless disregard embraces willful or

wanton conduct which requires knowingly and intentionally doing a

thing or wrongful act.”        Turner v. Ruleville, 735 So. 2d 226, 230

(Miss. 1999)(emphasis added); see also Foster v. Noel, 715 So. 2d

174 (Miss. 1998)(holding that willfulness and wantonness include an

element of “intent to harm”).

     Taking     the    plaintiff’s      allegations    as     true,     Gilmore

purportedly made a phone call to the City of McComb’s Chief of

Police   stating      that    he   wanted   the   plaintiff    arrested     and

incarcerated.      Docket entry 13, ¶¶ 23, 59.         Such a call, if it

occurred, does not amount to reckless disregard. Deputy Gilmore is

a Pike County Deputy with no authority over the Chief of Police or

the City of McComb Police Department.              The Chief was free to

disregard the call and had no duty to comply with the purported

request. Significantly, this was a valid issued arrest warrant for

the plaintiff that was served by City police officers.                At worst,

if the call occurred, it amounts to negligence, not reckless

disregard.




                                       25
       B. Negligence/Gross Negligence

       Finally, the plaintiff asserts claims against Gilmore in his

official capacity for negligence/gross negligence.           These claims

fail for the same reasons as stated hereinabove.         Furthermore, the

Police Function Exemption bars these claims as it is well-settled

that    negligence   and    gross   negligence     are   insufficient   to

demonstrate “reckless disregard.”        Reckless disregard “requires

more than a showing of mere negligence.”         Bonner v. McCormick, 827

So. 2d 39, 41 (Miss.Ct.App. 2002). Furthermore, reckless disregard

is “a higher standard than gross negligence[.]” City of Jackson v.

Shavers, 97 So.3d 686, 688 (Miss. 2012).

       Having   carefully   considered   the   defendants’    Motion    for

Judgment on the Pleadings, as well as the parties’ memoranda and

the applicable law, the Court finds that the Motion for Judgment on

the Pleadings (docket entry 25) shall be granted as to Pike County

Sheriff’s Deputy Warren Gilmore.

       Specifically, the Court finds that the plaintiff’s claims

against Deputy Gilmore in his individual capacity under federal law

are barred by qualified immunity; that the plaintiff’s federal

claims against Deputy Gilmore in his official capacity are barred

by Monell v. Dep’t of Soc. Serv., 436 U.S. 658 (1978); that the

plaintiff’s claims under state law against Deputy Gilmore in his

official capacity as a Pike County Deputy are barred by the

Mississippi Tort Claims Act (“MTCA”); and that the plaintiff’s


                                    26
state law claims against Deputy Gilmore in his individual capacity

are also barred by the MTCA.         Furthermore, the plaintiff is not

entitled to any declaratory relief.

     ACCORDINGLY,

     IT   IS   HEREBY   ORDERED   that    the   defendants    Pike    County,

Mississippi,   and   Pike   County   Sheriff’s    Deputy     Warren   Gilmore

(“Gilmore”)’s Motion for Judgment on the Pleadings (docket entry

25) is GRANTED.

     SO ORDERED, this the 12th day of October, 2018.



                                          /s/ David Bramlette
                                          UNITED STATES DISTRICT JUDGE




                                     27
